Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 3, 2019

                                     No. 04-18-00750-CR

                                 Allison Michelle JACOBS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 544462
                      Honorable Wayne A. Christian, Judge Presiding


                                       ORDER
       After we granted Appellant’s first motion for extension of time to file its brief,
Appellant’s brief was due on December 26, 2018. Two days later, Appellant filed the brief and a
second motion for extension of time to file the brief.
       Appellant’s motion is GRANTED; the brief is deemed timely filed. See TEX. R. APP. P.
38.6(d).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court